More importantly, however, the court of appeal's opinion establishes a new policy for this state that an employer is vicariously liable when an employee is on her way home in her own vehicle from an optional *574employer-paid training seminar and has an automobile accident. Considering the general rule that the act of driving to and from work is not in the course and scope of employment, Orgeron on Behalf of Orgeron v. McDonald , 93-1353 (La. 1994), 639 So.2d 224, this decision expands the doctrine of vicarious liability, which should ordinarily be construed strictly, to cover any optional trainings offered by employers that may improve or increase an employee's skills. I would grant this writ in order to assess whether the court of appeal correctly ruled in light of the substantial burden such policy may have on businesses sponsoring employee trainings in the state.